The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
 
Claim 1 is objected to because of the following informalities:  
Claim 1, penultimate line, --respective-- should be inserted before “fork”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 11-13, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Flenoid (US 2018/0319640, cited by applicant) in view of Lanza et al (US 5,938,710) and Chilson et al (US 7,980,808).
Flenoid shows a refuse collection vehicle 16 comprising:
a fork assembly including one or more forks 18 configured to engage one or more respective fork pockets 14 of a refuse container 12; 
a lift arm (Fig. 4) coupled to the fork assembly, the lift arm operable to lift the refuse container while the fork assembly is engaged with the one or more fork pockets; 
at least one sensor 24 (includes 40, 44) configured to collect sensor data describing the refuse container; and
a computing device 30 communicatively coupled to the fork assembly, the lift arm, and the at least one sensor, the computing device programmed to perform operations comprising:
receiving, from the at least one sensor, the sensor data;
analyzing the sensor data to determine a position of the refuse container;
thereby enabling the vehicle operator to adjust at least one of the fork assembly or the lift arm to align the one or more forks to the one or more respective fork pockets based on the determined position (par. [0023]); and
enabling the vehicle operator to operate the fork assembly to engage the refuse container.
Flenoid does not disclose the computing device to automatically adjust the fork assembly/lift arm to align the forks with the fork pockets and operate the fork assembly to engage the refuse container. Rather, the vehicle operator must manually maneuver the fork assembly into the fork pockets based on the analyzed sensor data.
Flenoid also does not show that the at least one sensor is configured to collect sensor data describing the one or more fork pockets of the refuse container; or that the computing device analyzes the sensor data to determine an alignment angle to align at least one of the one or more forks with a respective fork pocket and to determine a position of the center of each fork pocket, and automatically adjust at least one of the fork assembly or the lift arm to align an end of each fork to the position of the center of a corresponding fork pocket and to align the one or more forks to the one or more respective fork pockets based on the determined alignment angle.
The examiner notes that, in general, the provision of automated means to perform an activity previously done manually to accomplish the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
More specifically, Lanza shows a load handling vehicle 100 that can be operated either manually or automatically, comprising 
a fork assembly including one or more forks 2 configured to engage one or more respective fork pockets 32 of a container (pallet) 30; a lift arm (i.e., lift mast inherent in a forklift truck; see Fig. 1) coupled to the fork assembly, the lift arm operable to lift the container while the fork assembly is engaged with the one or more fork pockets; at least one sensor 1 configured to collect sensor data describing the one or more fork pockets of the container; and a computing device 10 communicatively coupled to the fork assembly, the lift arm, and the at least one sensor, the computing device programmed to perform operations comprising: receiving, from the at least one sensor, the sensor data; analyzing the sensor data to determine an orientation to align at least one of the one or more forks with a respective fork pocket and to determine a position of the center of each fork pocket; automatically adjusting at least one of the fork assembly or the lift arm to align an end of each fork to the position of the center of a corresponding fork pocket and to align the one or more forks to the one or more fork pockets based on the determined orientation; and operating the fork assembly to engage the container (see col. 13:26 to col. 16:27, esp. 13:59-64 and 16:16-27).
Lanza does not explicitly disclose that determining the orientation to align at least one of the one or more forks with a respective fork pocket involves determining an alignment angle, or that automatically adjusting at least one of the fork assembly or the lift arm to align the one or more forks to the one or more fork pockets is based on the determined alignment angle. Lanza does disclose, however, a fork movement control system including fork control module 15 independent of the vehicle’s navigation control module to control movement sequences of the fork relative to the vehicle. In other words, the forks can be adjusted to align with the fork pockets independently of gross (i.e., navigational) movements of the vehicle itself. See, e.g., 6:62-67 and 7:18-66.
Chilson also discloses an automated forklift truck comprising a fork assembly including one or more forks 16 configured to engage one or more respective fork pockets 74 of a container (pallet) 72; a lift arm 18 coupled to the fork assembly, the lift arm operable to lift the container while the fork assembly is engaged with the one or more fork pockets; at least one sensor 100 (also note col. 7:1-12 and col. 9:38-54) configured to collect sensor data describing the one or more fork pockets of the container; and a computing device (not separately identified but reference is made throughout the specification to a programmed central controller which can receive and analyze data) communicatively coupled to the fork assembly, the lift arm, and the at least one sensor, the computing device programmed to perform operations comprising: receiving, from the at least one sensor, the sensor data; analyzing the sensor data to determine an alignment angle to align at least one of the one or more forks with a respective fork pocket (col. 17:60 to col. 18:15) and to determine a position of each fork pocket (col. 9:38-46); automatically adjusting at least one of the fork assembly or the lift arm to align an end of each fork to the position of a corresponding fork pocket (col. 9:46-54) and to align the one or more forks to the one or more fork pockets based on the determined alignment angle (col. 18:16-38 and col. 19:13-37); and operating the fork assembly to engage the container. It is noted that Chilson discloses the purpose of determining the alignment angle and adjusting the forks to align with the fork pockets based on the determined alignment angle is substantially the same as that disclosed by applicant, namely, to compensate for a load to be picked up which is situated at an angle relative to the surface on which the vehicle is supported. Compare Figs. 12-19 of Chilson with Figs. 3C-D of the instant application. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Flenoid by fully automating the refuse container engaging operation, including using the sensor to collect data describing the fork pockets of the refuse container, and using the programmed computing device to analyze the sensor data to determine an alignment angle to align at least one of the one or more forks with a respective fork pocket and to determine a position of the center of each fork pocket, and to automatically adjust at least one of the fork assembly or the lift arm to align an end of each fork to the position of the center of a corresponding fork pocket and to align the one or more forks to the one or more respective fork pockets based on the determined alignment angle, as jointly suggested by Lanza and Chilson, as this would enable the fork pockets of the container to be accurately engaged by the forks without any operator input regardless of the angle and positioning of the container relative to the vehicle.
Re claim 2, both Lanza and Chilson teach that automatically adjusting at least one of the fork assembly or the lift arm includes adjusting a positioning of the lift arm relative to a surface on which the vehicle is positioned.
Re claim 3, Chilson teaches that automatically adjusting at least one of the fork assembly or the lift arm to align the one or more forks to the one or more fork pockets based on the determined alignment angle comprises adjusting an angular position of at least one of the one or more forks of the fork assembly relative to a surface on which the vehicle is positioned.
Re claims 6 and 7, Flenoid discloses the sensor to be a distance measuring sensor, but does not specifically disclose a camera or ultrasonic sensor. Lanza discloses that both ultrasonic sensors and camera sensors may be utilized by the vehicle, while Chilson discloses that the sensor may be selected from a group including camera sensors and sonic sensors (claim 11). To have provided the sensor as either a camera or an analog ultrasonic sensor would have been an obvious choice of design, and would merely be the selection of a particular sensor from among a finite group of known sensors from which to choose.
Re claim 8, Flenoid discloses two sensors 40 and 44, wherein at least one sensor (44) is configured to collect data indicating a positioning of the lift arm relative to the surface on which the vehicle is positioned, but does not disclose that at least one sensor is configured to collect data indicating an angular position of the fork assembly relative to a surface on which the vehicle is positioned, and wherein the computing device automatically adjusts the at least one of the fork assembly or the lift arm based on at least one of the data indicating the angular position of the fork assembly or the data indicating the positioning of the lift arm. 
However, as noted above, Chilson discloses at least one sensor 100 configured to collect data indicating an angular position of the fork assembly relative to a surface on which the vehicle is positioned, at least one sensor (not shown but note “optical sensors positioned on the forks 16”; col. 7:4-14) configured to collect data indicating a positioning of the lift arm relative to the surface on which the vehicle is positioned, and wherein the computing device automatically adjusts the at least one of the fork assembly or the lift arm based on at least one of the data indicating the angular position of the fork assembly or the data indicating the positioning of the lift arm. Such features would obviously be included in the apparatus of Flenoid when modified in the manner above.
Re claim 21, Lanza teaches that the sensor is configured to detect a position of two or more sides of each fork pocket of the one or more fork pockets, and the operations further comprise determining the position of the center of each fork pocket of the one or more fork pockets based on the position of the two or more sides of the respective fork pockets (col. 13:26 to col. 16:20). Such features would obviously be included in the apparatus of Flenoid when modified in the manner above.
Method claim 11 is treated in substantially the same manner as claim 1 above. 
Similarly, dependent claims 12, 13, 16, 19-20 and 22 are treated in the same manner as analogous claims 2, 3, 6-8 and 21 above.

Claims 9, 10, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the cited references shows a vehicle incorporating a forked handling device with at least one sensor to assist in picking up a container having fork pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/28/22